        Case 1:19-cv-01608-JDB Document 77 Filed 06/03/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

LANA M. PAAVOLA, individually, and                 )
as Administrator of the ESTATE                     )
OF JOEL D. PAAVOLA, deceased                       )
                                                   )
                    Plaintiffs,                    ) Civil Action No.: 1:19-cv-01608
                                                   ) Judge John D. Bates
                           v.                      )
                                                   )      Jury Demand
HOPE VILLAGE, INC.,                                )
                                                   )
                   Defendant.                      )
                                                   )
                                                   )

                        THIRD AMENDED SCHEDULING ORDER

         Upon consideration of the representations made at the status conference held

  on June 2, 2021, and the entire record herein, it is hereby ORDERED that the

  following schedule shall govern further proceedings:

  1. All discovery, including any expert discovery, shall close on September 3, 2021.

   2. Each side will be limited to a total of ten (10) fact depositions and to no more

      than twenty-five (25) interrogatories.

   3. Motions for summary judgment shall be filed by not later than October 18, 2021.

      Oppositions thereto shall be filed by not later than November 22, 2021. Replies

      shall be filed by not later than December 27, 2021.

   4. As to all other discovery issues not addressed in this Scheduling Order, the

      parties must comply with the limitations and requirements of the Federal Rules of

      Civil Procedure and the Local Civil Rules of this Court.         In the event that a

      discovery dispute arises, the parties shall make a good faith effort to resolve or



                                               1
       Case 1:19-cv-01608-JDB Document 77 Filed 06/03/21 Page 2 of 2



     narrow the areas of disagreement.         If the parties are unable to resolve the

     discovery dispute, the parties shall jointly call chambers at (202) 354-3430 before

     filing a discovery motion, at which time the Court will make a determination as to

     the manner in which it will handle the discovery dispute.


     SO ORDERED.



                                                                      /s/
                                                                JOHN D. BATES
                                                            United States District Judge


Dated: June 3, 2021




                                           2
